Citation Nr: 1018080	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-09 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to an increased evaluation greater than 30 
percent for deviation of the tongue to the right with 
limitation of motion, for accrued benefits purposes.

3.  Entitlement to an initial disability evaluation greater 
than 20 percent for nerve damage of the jaw and neck due to a 
gunshot wound, for accrued benefits purposes.

4.  Entitlement to an effective date prior to June 27, 2002 
for the award of service connection for nerve damage of the 
jaw and neck due to a gunshot wound, for accrued benefits 
purposes. 

5.  Entitlement to an effective date prior to June 27, 2002 
for the award of a 30 percent evaluation for deviation of the 
tongue to the right with limitation of movement, for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
September 1945.  The Veteran died in March 2004, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) and Board remand.  

The issues of entitlement to service connection for the cause 
of the Veteran's death, entitlement to an increased rating 
greater than 30 percent for deviation of the tongue to the 
right with limitation of movement for accrued benefits 
purposes, and entitlement to an initial disability evaluation 
greater than 20 percent for nerve damage of the jaw and neck 
due to a gunshot wound for accrued benefits purposes are 
addressed in the remand portion of the decision below, and 
are remanded to the RO via the Appeals Management Center in 
Washington, D.C.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran filed a claim for entitlement to an increased 
evaluation for deviation of the tongue to the right with 
limitation of movement on June 27, 2002.  In a December 2002 
rating decision, the RO granted an effective date of June 27, 
2002 for an increased evaluation for deviation of the tongue 
to the right with limitation of movement.

2.  The Veteran's claim for entitlement to service connection 
for nerve damage of the jaw and neck due to a gunshot wound 
was received by VA on June 27, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 27, 2002 
for the award of a 30 percent evaluation for deviation of the 
tongue to the right with limitation of motion have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).

2.  The criteria for an effective date prior to June 27, 2002 
for the grant of service connection for nerve damage of the 
jaw and neck due to a gunshot wound have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims for entitlement to an 
effective date prior to June 27, 2002 for the award of 
service connection for nerve damage of the jaw and neck due 
to a gunshot wound for accrued benefits purposes, and 
entitlement to an effective date prior to June 27, 2002 for 
the award of a 30 percent evaluation for deviation of the 
tongue to the right with limitation of movement for accrued 
benefits purposes, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Prior to a January 2010 readjudication of the appellant's 
claims, a letter dated in November 2009 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Hupp v. Nicholson, 21 Vet. App. 342 (2007); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by the issuance of a fully 
compliant notification letter followed by a re-adjudication 
of the claim).  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, 
Sanders v. Shinseki, 556 U.S. - (2009).  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).

With regard to VA's duty to assist, the Board observes that 
accrued benefits include only those that the Veteran was 
entitled to at the time of death under an existing rating or 
based on evidence in the file on the date of death.  See 38 
U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2009); 
Ralston v. West, 13 Vet. App. 108, 113 (1999).  Thus, the 
outcome of an accrued benefits claim hinges on the 
application of the law to evidence which was in the file at 
the time of the Veteran's death.  See 38 C.F.R. § 3.1000(a).  
"[E]vidence in the file at the date of death" includes 
service department records, even if such evidence was not 
physically located in the VA claims folder on or before the 
date of death.  Hayes v. Brown, 4 Vet. App. 353 (1993); 38 
C.F.R. § 3.1000(d).  In that regard, the Veteran's service 
treatment records have been obtained and associated with the 
claims file.  Neither the Veteran nor the appellant indicated 
that the Veteran had treatment for deviation of the tongue to 
the right with limitation of motion or nerve damage of the 
jaw and neck due to a gunshot wound at a VA facility.  In 
fact, neither the Veteran nor the appellant indicated that 
the Veteran had any additional treatment for either of the 
disorders at issue.  In light of the above, the Board is 
satisfied that VA made reasonable efforts to obtain any 
potential service records, VA treatment records, and any 
other records which might be in VA's possession that may 
pertain to the appellant's accrued benefits claim.  
Accordingly, no further evidentiary development is necessary 
for the claims decided herein.

Accrued benefits include those that the Veteran was entitled 
to at the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); Ralston, 13 Vet. App. at 113; 38 C.F.R. § 3.1000(a).  
Thus, the appellant could not furnish additional evidence 
that could be used to substantiate her claim, and VA could 
not develop additional evidence that would substantiate the 
claim of entitlement to accrued benefits.  

Parenthetically, the Board observes that the law was recently 
amended to remove the two-year limitation on accrued benefits 
so that a Veteran's survivor may receive the full amount of 
an award for accrued benefits.  See The Veterans Benefits Act 
of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).

The RO's December 2002 rating decision, which granted service 
connection for nerve damage to the jaw and neck due to a 
gunshot wound and assigned a 20 percent evaluation, effective 
June 27, 2002; and which granted an increased evaluation of 
30 percent for deviation of the tongue to the right with 
limitation of motion, effective June 27, 2002, was not final 
at the time of the Veteran's death.  The Veteran filed a 
timely notice of disagreement in January 2003 and a timely 
substantive appeal in April 2003 before his death in March 
2004.  Therefore, the issues concerning entitlement to an 
effective date prior to June 27, 2002 for the grant of 
service connection for nerve damage of the jaw and neck due 
to a gunshot wound and entitlement to an effective date prior 
to June 27, 2002 for the award of a 30 percent evaluation for 
deviation of the tongue to the right with limitation of 
motion had not been finally adjudicated and were still 
pending at the time of his death.  Taylor v. Nicholson, 21 
Vet. App. 126, 129 (2007).  Accordingly, the appellant has 
valid claims for accrued benefits.

I.  Deviation of the Tongue to the Right with Limitation of 
Motion

The evidence in the claims file reflects that the Veteran 
argued that he was entitled to an effective date earlier than 
June 27, 2002 for the grant of a 30 percent evaluation for 
deviation of the tongue to the right with limitation of 
motion.  The Veteran filed a claim for entitlement to service 
connection for a jaw injury in October 1945.  Service 
connection for deviation of the tongue to the right with 
limitation of motion was granted by an April 1948 rating 
decision, and a noncompensable evaluation was assigned, 
effective September 22, 1945, and a 10 percent evaluation was 
assigned, effective April 14, 1948.  The Veteran did not 
appeal the RO's April 1948 decision.  A June 1948 rating 
decision confirmed and continued the evaluations assigned by 
the RO in April 1948.  The Veteran did not appeal the RO's 
June 1948 rating decision.  On June 27, 2002, the Veteran 
filed a claim for an increased evaluation for deviation of 
the tongue to the right with limitation of motion.  By a 
December 2002 rating decision, the RO granted a 30 percent 
evaluation for the Veteran's deviation of the tongue to the 
right with limitation of motion, effective June 27, 2002, the 
date that his claim was filed.  In January 2003, the Veteran 
filed a notice of disagreement, contending that the effective 
date for his increased rating should have been the date of 
his discharge from service.  He perfected his appeal in April 
2003.

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  A claim is defined in the VA regulations as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2009).  An 
informal claim is "[a]ny communication or action indicating 
intent to apply for one or more benefits."  38 C.F.R. § 
3.155(a) (2009).  Under 38 C.F.R. § 3.157, a report of 
examination or hospitalization will also be accepted as an 
informal claim for benefits.  38 C.F.R. § 3.157 (2009).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).

An exception to the general rule regarding the assignment of 
effective dates applies where evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of 
the claim for increased compensation.  38 C.F.R. § 
3.400(o)(2).  Under those circumstances, the effective date 
of the award is the earliest date at which it was 
ascertainable that an increase occurred.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  The question of when an increase in 
disability is factually ascertainable is based on the 
evidence in the Veteran's claims folder.  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

In this case, the Veteran's informal claim for entitlement to 
an increased rating for deviation of the tongue to the right 
with limitation of motion was received by the RO on June 27, 
2002.  A review of the claims file reflects no other 
documents or communications which could be interpreted as a 
formal or informal claim for an increased evaluation prior to 
June 27, 2002.  See 38 C.F.R. §§ 3.1(p), 3.155(a); see also 
Servello, 3 Vet. App. at 198.  A review of the claims file 
also indicates that no VA reports of examination or 
hospitalization are of record which could be accepted as an 
earlier claim for an increased evaluation, because after the 
June 1968 rating decision, the next VA medical records in the 
claims file were October 2002 VA examination reports.  See 38 
C.F.R. § 3.157(b).  The date that entitlement arose was 
October 3, 2002, the date of the VA joints examination that 
showed incomplete severe paralysis of the twelfth hypoglossal 
cranial nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8212 
(2009).  Thus, under the general rule, the proper effective 
date is the later of June 27, 2002 and October 3, 2002.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  Accordingly, under 
the general rule, an effective date prior to June 27, 2002 is 
not warranted.

In addition, there is no evidence of record to suggest a 
factually ascertainable increase in disability within the 
one-year period preceding the date of receipt of the claim 
for increased compensation.  38 C.F.R. § 3.400(o)(2).  There 
is no evidence in the claims file within the one-year period 
prior to the Veteran's June 27, 2002 claim.  As previously 
noted, the earliest lay evidence of record after the June 
1948 rating decision relating to the Veteran's claim for 
entitlement to an increased rating for deviation of the 
tongue to the right with limitation of motion was a June 27, 
2002 informal claim, and the earliest medical evidence of 
record relating to the claim was a October 3, 2002 VA joints 
examination.  Thus, based on the evidence in the claims file, 
it is not factually ascertainable that the Veteran's 
deviation of the tongue to the right with limitation of 
motion increased in severity within the one-year period 
before his June 27, 2002 claim.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); Harper, 10 Vet. App. at 126; Quarles, 3 
Vet. App. at 135.  Accordingly, under the exception to the 
general rule, an effective date prior to June 27, 2002 is not 
warranted.

Thus, based on the evidence in the claims file at the time of 
the Veteran's death, the preponderance of the evidence is 
against the claim for an effective date prior to June 27, 
2002 for the award of a 30 percent evaluation for deviation 
of the tongue to the right with limitation of motion, for 
accrued benefits purposes.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Nerve Damage of the Jaw and Neck due to Gunshot Wound

The evidence in the Veteran's claims file at the time of his 
death also reflects the Veteran's contentions that he was 
entitled to an effective date prior to June 27, 2002 


for the grant of service connection for nerve damage of the 
jaw and neck due to a gunshot wound.  Specifically, the 
Veteran argued that service connection should have been 
awarded as of his date of discharge from service.

Historically, the Veteran filed his original claim seeking 
service connection for nerve damage of the jaw and neck due 
to a gunshot wound on June 27, 2002.  In December 2002, the 
RO issued a rating decision which granted service connection 
for nerve damage of the jaw and neck due to a gunshot wound, 
effective June 27, 2002, the date of the Veteran's claim.  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of compensation will be the day following separation 
from active service or the date entitlement arose if a claim 
is received within one year after separation from service.  
Otherwise, the effective date is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically 
provided, the effective date will be assigned on the basis of 
the facts as found.  38 C.F.R. § 3.400(a).  As previously 
discussed, a "claim" is defined in the VA regulations as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An 
informal claim is "[a]ny communication or action indicating 
intent to apply for one or more benefits."  38 C.F.R. § 
3.155(a).

On October 1, 1945, the Veteran filed a claim for entitlement 
to service connection for a jaw injury.  In an April 1946 
rating decision, the RO awarded service connection for a 
compound complete fracture of the right mandible with 
metallic foreign bodies, and assigned a 10 percent evaluation 
effective September 22, 1945.  The RO also awarded service 
connection for healed cicatrices residuals of a gunshot wound 
involving the right jaw, neck, and right shoulder, and 
assigned a 10 percent evaluation, effective September 22, 
1945; and residuals of a gunshot wound to the right shoulder, 
and assigned a 20 percent evaluation, effective September 22, 
1945.  


In an April 1948 rating decision, the RO awarded a 20 percent 
evaluation for a right shoulder scar from September 1945 
through April 1948 and a 10 percent evaluation on and after 
April 15, 1948; and awarded service connection for deviation 
of the tongue toward the right with limitation of movement, 
and assigned a noncompensable evaluation from September 22, 
1945 through April 14, 1948, and a 10 percent evaluation 
effective on and after April 15, 1948.

In February 1946, the Veteran underwent a VA examination.  
The Veteran reported that he injured his jaw during service, 
and that his injury bothered him once in a while in 
changeable weather.  He noted that there was a sticking 
sensation in the scar region, and that he had pain in the jaw 
when chewing.  He also indicated that his jaw was stiff, that 
he could not chew food on the right side, and that he had no 
control of his tongue on that side.  Physical examination 
revealed that rotation of the head to the left caused tissue 
pulling of the right anterior cervical region at the site of 
a scar.  There was a 4 1/2 inch scar on the right side of the 
jaw and neck extending from 1/2 inch below the right angle of 
the mouth obliquely over the mandible and ending over the 
carotid region at the right side of the neck.  The scar was 
irregular in outline and mildly fibrotic.  It was healed, 
non-tender, and adherent to the superficial tissues.  The 
scar measured 1/8 inches to 1/4 inches in width.  Beneath the 
scar to the right side of the mandible there was a moderate 
protrusion, beneath which could be felt an irregular 
prominence at the side of the fracture of the right mandible.  
The tongue was comparatively small and had on its dorsal 
surface a scar which was irregular in outline, healed, and 
non-tender.  On protrusion of the tongue, the tongue deviated 
to the right.  There was a weakness of the muscles about the 
right side of the mouth.  Over the distal end of the right 
clavicle, there was a 1 inch by 1/4 inch scar which was 
superficial, non-tender, pliable, and non-adherent.  The scar 
in the front of the neck involved the muscles of group XXII.  
2 1/2 inches beneath the larynx there was a transverse linear 
scar 2 inches in length which was healed, slightly fibrotic, 
and superficially adherent.  The Veteran stated that a 
tracheotomy tube was inserted at that site.  Over the spine 
of the right 


scapula, there was a circular scar about 3/4 inches in 
diameter which was superficial, non-tender, and healed.  1 
inch distal to the right acromial process, there was a 1/2 
inch circular scar which was superficial, healed, and 
adherent only superficially.  The distal 1/4 inch of the 
right clavicle was somewhat irregular and distorted.  Near 
the head of the right humerus, there was a sessile exostosis 
which was about 3/4 inches in diameter, deeply adherent, and 
non-tender.  Motions of the right shoulder were unrestricted.  
Abduction of the right shoulder was restricted about 10 
percent when compared with the left shoulder.  There was 
crepitus in the right shoulder.  Motions of the hips and 
lower extremities were unrestricted.  The diagnoses were 
residuals of a gunshot wound perforating the neck, mouth, and 
tongue, healed; compound complete fracture of the right 
mandible with multiple metallic foreign bodies, some in soft 
tissues and some in the mandible, and evidence of an old 
fracture; large exostosis on the lateral border of the upper 
extremity of the humerus; residuals of a gunshot wound to the 
right shoulder, healed; cicatrices, residuals of gunshot 
wounds, involving the right jaw, neck, and right shoulder, 
healed; bilateral pes planus, and bilateral hallux valgus.

In April 1948, the Veteran underwent another VA examination.  
The Veteran reported that, in July 1944, he received wounds 
to the jaw, neck, and right shoulder during combat.  He 
denied medical treatment since his February 1946 VA 
examination.  The Veteran complained of a drawing feeling in 
the right jaw, and that he did not have good control of his 
tongue.  He noted tenderness of the right jaw, and that he 
had difficulty and pain in the jaw when chewing food.  
Physical examination revealed that all scars were well-
healed, non-adherent, and not painful.  The scar on the right 
lateral aspect of the neck left a considerable amount of 
cosmetic defect, but the scar on the right half of the chin 
left minimal cosmetic defect.  The Veteran could open his 
mouth to about 50 percent of normal.  He wore a three-teeth 
partial upper plate, and he was to receive an almost full 
lower plate from his dentist.  Palpation in front of the 
right mental foramen revealed an irregular bony outgrowth, 
the result of a healed fracture in that vicinity.  The left 


side of the lower jaw, face, and neck were devoid of scars.  
There was a minimal amount of asymmetry in the lower jaw.  
The Veteran reported that he found it difficult to chew food 
on the right side of his mouth while still without the lower 
plate.  The old exostosis over the right humerus gave him 
some difficulty.  The other scars were not giving him any 
trouble.  Function of the right upper extremity was good.  
The VA examiner reported that there was a post-operative scar 
and wound on the right side of the neck which was 4 inches 
long and 3/4 inches wide; a fine wound scar measuring 1 1/2 
inches in length on the right side of the chin running 
downwards from the right labial commissure; a "low" 
tracheotomy scar which was 2 inches long, running 
transversely across the lower parts of both sternal divisions 
of the sterno-cleido-mastoid muscles; 3 original scars 
averaging 1 inch in length, located on the lateral 1/6 of the 
right clavicle, the right acromio-clavicular joint, and just 
above the region corresponding to the location of the greater 
tubercle humerus; and a "quite old" exostosis having no 
relationship to recent injury and located over the supero-
lateral aspect of the right humerus below the greater 
tubercle.  X-rays revealed healed fractures of both sides of 
the mandible with multiple metallic foreign bodies retained 
in that region and a large exostosis, possibly 
osteochondroma, projecting from the lateral cortex of the 
right humerus, at the junction of the proximal and middle 
thirds.  The diagnosis was cicatrices, both wound and post-
operative, including a low tracheotomy scar, involving the 
right upper shoulder region, the right side of the neck, and 
the right mental region.

In October 2002, the Veteran underwent another VA 
examination.  The Veteran reported that, in 1944, he 
sustained a gunshot wound where the bullet struck him in the 
right shoulder and ricocheted off, entered his jaw, exited 
his right jaw and mandible, and exited through his mouth 
severely lacerating his tongue.  He was treated surgically 
and has continued to have symptoms relative to that area.  
The Veteran complained that the cheek area extending from the 
eye down to the lower jaw was anesthetic on the outside and 
the inside, as well as the tongue.  He noted markedly limited 
mobility of the tongue, especially on the right side of the 
mouth, 


which made it very difficult for him to chew food on the 
right side of the month.  He indicated that he often had to 
reposition the food manually with his finger in order to be 
able to swallow it.  In addition, he complained of 
chronically slurred speech due to the lack of mobility of his 
tongue.  He had intermittent pain of the right jaw that 
extended up posteriorly to the right ear.  The Veteran also 
reported a clicking sensation in the right shoulder joint 
with spontaneous dislocation.  

Physical examination of the right jaw revealed slight 
drooping of the right side of the face.  There was a decrease 
in pain and temperature of significant degree extending from 
the right temple down to the inferior aspect of the right jaw 
and cheek, and extending down to the base of the neck on the 
right side.  At the inferior aspect of the right jaw at the 
superior aspect of the neck, there was a jagged non-tender 
scar that was 10 centimeters (cm.) in greatest length and 
well-healed.  The tongue protruded to the left.  The Veteran 
could not fully deviate his tongue to the right or to the 
left in a significant fashion, and he had very limited 
mobility, especially on moving the tongue to the right.  The 
diagnosis was post gunshot wound to the right shoulder, 
mandible, and tongue with resultant symptoms secondary to 
muscle damage and nerve damage in this area.  The examiner 
noted that a shoulder x-ray showed a 3 by 3 1/2 cm. calcified 
nodule extending laterally from the lateral cortex of the 
humeral neck, compatible with an osteochondroma.

After a thorough review of the evidence of record, the Board 
concludes that the first evidence of a claim, informal or 
formal, for service connection for nerve damage of the jaw 
and neck due to a gunshot wound was the claim received at the 
RO on June 27, 2002.  As noted above, when the Veteran's 
claim for entitlement to service connection was not received 
within one year after service discharge, the effective date 
of an award is either the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400.  Thus, when the evidence in this case is considered 
under the laws and regulations set forth above, the Board 
finds that an effective date earlier than June 27, 2002 for 
the grant of service connection for nerve damage of the jaw 
and neck due to a gunshot wound is not warranted.   


In this case, there is no evidence that the Veteran filed or 
intended to file a formal or informal claim for entitlement 
to service connection for nerve damage of the jaw and neck 
due to a gunshot wound prior to June 27, 2002.  The Board 
acknowledges that the Veteran filed a claim in October 1945 
for entitlement to service connection for a jaw injury.  
Nevertheless, while there is evidence that the Veteran had 
various residuals of a gunshot wound to the jaw and neck 
dating as far back as the Veteran's discharge from service, 
there is no lay evidence or objective medical evidence dated 
prior to October 2002 suggesting that there was nerve damage 
to the neck and jaw as a result of the inservice gunshot 
wound.  Thus, the Board cannot construe the Veteran's October 
1945 claim for service connection for a jaw injury as a claim 
for entitlement to service connection for nerve damage of the 
jaw and neck due to a gunshot wound.  Accordingly, as the 
evidence in the claims file at the time of the Veteran's 
death does not show that the Veteran filed or intended to 
file a formal or informal claim for entitlement to service 
connection for nerve damage to the jaw and neck due to a 
gunshot wound prior to June 27, 2002, the preponderance of 
the evidence is against the claim for an effective date prior 
to June 27, 2002 for the award of service connection for 
nerve damage of the jaw and neck due to a gunshot wound, for 
accrued benefits purposes.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 56.


ORDER

An earlier effective date prior to June 27, 2002 for the 
award of a 30 percent evaluation for deviation of the tongue 
to the right with limitation of motion, for accrued benefits 
purposes, is denied.

An earlier effective date prior to June 27, 2002 for the 
award of service connection for nerve damage of the jaw and 
neck due to a gunshot wound, for accrued benefits purposes, 
is denied.


REMAND

I.  Service Connection for the Cause of the Veteran's Death

After a thorough review of the evidence of record, the 
appellant's claim for entitlement to service connection for 
the cause of the Veteran's death must be remanded for 
additional development.  The Board observes that the RO 
obtained a VA medical opinion in September 2006 which 
addresses the issue of whether the cause of the Veteran's 
death, which was leukemia, was related to service or a 
service-connected disability.  However, a review of the 
September 2006 opinion reveals that it is inadequate upon 
which to base an appellate decision.  Specifically, the VA 
opinion provided no rationale or explanation whatsoever to 
support the opinion that a service-connected disability did 
not contribute materially to or accelerate the process of 
death.  Also, the VA opinion failed to provide an opinion as 
to whether the cause of the Veteran's death was directly 
related to service.  Moreover, the VA opinion does not take 
into consideration the appellant's arguments that the blood 
transfusions that the Veteran had during service as a result 
of his gunshot wound were a factor in his later development 
of leukemia.  In light of the above, the Board finds that the 
September 2006 opinion is inadequate upon which to base an 
appellate decision, and a new VA opinion must be provided 
which addresses whether the Veteran's leukemia which was the 
cause of his death was related to service or to a service-
connected disability, with consideration of the appellant's 
contentions, furnishing a complete and thorough explanation 
for all opinions reached.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (holding that once VA undertakes the 
effort to provide an examination for a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one); see also Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (noting that when the medical 
evidence of record is insufficient, in the opinion of the 
Board, the Board must supplement the record by seeking an 
advisory opinion or ordering a medical examination).  The 
opinion provided by the VA examiner must also be based on a 
thorough review of the Veteran's claims file.


II.  Increased Evaluation Claims for Accrued Benefits 
Purposes

By a July 2009 Board remand, the RO was instructed to provide 
the appellant with a corrective VCAA notice letter advising 
her of the information and evidence necessary to establish 
her claims for entitlement to an increased evaluation in 
excess of 30 percent for deviation of the tongue to the right 
with limitation of movement, and entitlement to an initial 
evaluation in excess of 20 percent for nerve damage of the 
jaw and neck due to a gunshot wound.  Although the RO sent 
the appellant a November 2009 VCAA letter which listed the 
diagnostic codes pertinent to her claims for increased 
ratings, the letter did not explain to her what the 
diagnostic codes were or how they were relevant to her 
claims.  In addition, the letter did not notify the appellant 
of the information and evidence necessary to establish her 
claims for increased ratings.  RO compliance with remand 
directives is not optional or discretionary and the Board 
errs as a matter of law when it fails to ensure remand 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, remand of the increased rating claims is 
required for compliance with the Board's July 2009 remand 
directives.

Accordingly, the case is remanded for the following action:

1.  The RO must again send the appellant a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter must advise the 
appellant of the information and evidence 
necessary to establish her claims of 
entitlement to accrued benefits for an 
increased evaluation in excess of 30 
percent for deviation of the tongue with 
limitation of movement and entitlement to 
an initial evaluation in excess of 20 
percent for nerve damage of the jaw and 
neck due to a gunshot wound.

2.  Thereafter, the RO must request a VA 
opinion to determine the nature and 
etiology of the Veteran's leukemia which 
resulted in his death.  The claims file 
and a copy of this Remand must be made 
available to and reviewed by the examiner 
in conjunction with the opinion.  
Following a review of the service and 
postservice medical records, to include 
the appellant's contentions that the blood 
transfusions that the Veteran had during 
service and having had his mouth wired 
shut during service were factors in his 
development of leukemia, the examiner must 
state whether the cause of the Veteran's 
death was related to service or to any of 
the Veteran's service-connected disorders.  
A complete rationale for all opinions must 
be provided.  The report prepared must be 
typed. 

3.  The opinion report must be reviewed to 
ensure that it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, the 
RO must implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If any of the claims 
remain denied, a supplemental statement of 
the case must be provided to the appellant 
and her representative.  After the 
appellant and her representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review. 

5.  THE APPELLANT'S APPEAL HAS BEEN 
ADVANCED ON THE BOARD'S DOCKET.  This 
claim must be afforded expeditious 
treatment.  

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


